Citation Nr: 1129690	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a chronic cough.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969 and from December 1990 to April 1991.  These periods of active duty include service in the Republic of Vietnam during the Vietnam War and in the Southwest Asia theater of operations during Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran has not requested a hearing before a Board member.

The Veteran's appeal also initially included the issue of entitlement to service connection for bilateral hearing loss.  That claim, however, was granted in full in a September 2007 rating decision.  Accordingly, that issue is not on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Through his June 2006 claim and subsequent claim submissions, the Veteran asserts that he has a sinus disorder and a chronic coughing disorder that are related to exposure to smoke and oil fires during his service in Operation Desert Storm.  The Veteran also appears to alternatively assert that his claimed disabilities are the result of herbicide exposure during his service in Vietnam.

Service treatment records reflect the apparent onset of chronic coughing and upper respiratory symptoms in March 1991, following the Veteran's service in Operation Desert Storm.  The post-service treatment records do not indicate any treatment for such symptoms until 2005, approximately 14 years after the Veteran's discharge from service.  Post-service VA treatment records, however, do establish current diagnoses of environmental allergies and allergic rhinitis.  In a June 2006 private opinion from Dr. T.A., the Veteran's cough was diagnosed as being secondary to postnasal drip, which was in turn related to allergic rhinitis and airway hyperreactivity in a separate October 2006 opinion.  In a March 2009 opinion, Dr. M.F., of the University of Rochester Medical Center, opined that an allergic person who had exposure to herbicides in Vietnam and dust difficulties in Operation Desert Storm may have experienced a "secondary additive sensitivity" as a result of the aforementioned in-service environmental exposure.

Notwithstanding the above, the Veteran has yet to be scheduled for a VA examination to determine the nature and etiology of his sinus disorder and chronic cough disorder.  Given the apparent onset of chronic coughing and upper respiratory symptoms after the Veteran's service in Operation Desert Storm, and also, the positive private nexus opinions in this case, such an examination is necessary in deciding the Veteran's claim.  As such, the Veteran should be scheduled for such an examination.  38 C.F.R. § 3.159(c)(4).

Further, the Board notes that treatment records in the claims file pertain to treatment received by the Veteran through only March 2009.  Efforts should be made to obtain the Veteran's VA and private treatment records which pertain to treatment since that time.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a sinus disorder and a chronic coughin disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional VA and private treatment records which pertain to treatment since March 2009 and to schedule the Veteran for a VA examination to determine the nature and etiology of his sinus disorder and chronic coughing disorder.  

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his sinus disorder and chronic coughing disorder since March 2009.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his sinus disorder and chronic coughing disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's sinus disorder is due to the Veteran's presumed in-service exposure to herbicides in Vietnam, and/or to the Veteran's service in Southwest Asia during Operation Desert Storm, and/or to the chronic coughing and upper respiratory symptoms for which the Veteran was treated during service in March 1991, and/or to any other injury or illness incurred by the Veteran during service.  The VA examiner is also requested to provide the same opinion regarding the Veteran's chronic coughing disorder.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims of entitlement to service connection for a sinus disorder and for a chronic coughing disorder should be readjudicated.  In this regard, the RO should consider service connection via all applicable theories, including on a direct basis and/or as being a result of in-service herbicide exposure and/or as being the manifestation of an undiagnosed illness incurred in service in the Southwest Asia theater of operations.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


